Title: To Benjamin Franklin from John Coakley Lettsom, 28 January 1784
From: Lettsom, John Coakley
To: Franklin, Benjamin


          
            Honoured Friend
            London Jan. 28. 1784.
          
          I write this at the request of my friend & Countryman Thornton, a Student of medicine, & a young gentleman of fortune from Tortola; who has, like every other person of sentiment &

ambition, a fond desire to know Dr. Franklin, & I have taken the liberty to request his delivery of this letter— I think he will make a distinguished character; he has at present too much sail, but age will give him ballast: I shall recommend him to lodge, if convenient, with our friend Mr. Le Sue le chirurgien, to perfect himself in the language & in his Art.
          I purpose soon to make an elegant edition, if paper & type can do it, of Dr. Fothergill’s life, in which I mean to add some Anecdotes of the Doctors more particular & honourable acquaintance, with portraits elegantly engraved. I hope Dr. Franklin will forgive me for placing him in this situation, in the company of Dr. Cleghorn, Dr. Cuming, Dr. Russell & Peter Collinson— I have in my possession a striking medallion of Dr. Franklin, which I mean to have engraved, under which will be placed the four lines, which are inscribed under the head prefixed to our late amiable friend Dr. Dubourg’s edition of Les Œuvres de Franklin. I have not any authentic early anecdotes, but recent ones will furnish many great and striking outlines.
          Whatever freedoms I may have taken with the most distinguished character in Europe, I hope Dr. Franklin will attribute

my conduct to that sincere respect with which I ever Subscribe myself his Admirer & obliged friend
          
            J. C. Lettsom
          
         
          Addressed: Benjn. Franklin
          Notation: Lettsom 28 Jan. 84.
        